Citation Nr: 0016167	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-01 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968 and from December 1974 to December 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating action from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  By way of history, the Board, in a decision dated in 
October 1997, reopened the veteran's claim of entitlement to 
service connection for PTSD and granted service connection.  
The January 1998 RO rating action effectuated the grant of 
service connection and assigned a 50 percent rating, 
effective March 9, 1993.  The veteran disagreed with the 
level of the assigned percentage rating.  In connection with 
his appeal he presented testimony before an RO Hearing 
Officer in March 1999; a transcript of that hearing is 
associated with the claims file.  


FINDINGS OF FACT

1.  PTSD renders the veteran demonstrably unable to obtain or 
retain employment.

2.  The old version of the rating schedule is most favorable 
to the veteran.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for the veteran's 
service-connected PTSD have been met throughout the appeals 
period.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7,  4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999); VAOPGCPREC 3-
2000 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim.  Rather, the law must be taken at its plain 
meaning and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found 
is that the disability rating must change to reflect the 
severity of the disability as shown by the facts from time to 
time.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (1999).

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 30 percent evaluation where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Definite impairment has been construed to mean 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (November 9, 1993).  A 50 percent evaluation 
for PTSD is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community:  There is evidence of totally 
incapacitating psychoneurotic symptoms bordering on the gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
50 percent evaluation where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (1999)  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran should and will 
apply unless Congress provides otherwise or permits the 
Secretary to do otherwise.  The rule in Karnas v. Derwinski 
does not apply to case law but only to changes in statutes or 
regulations.  Brewer v. West, 11 Vet. App. 228 (1998).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000.

In Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The claims file reflects the veteran's account of in-service 
stressful experiences.  He filed for VA compensation benefits 
based on resulting psychiatric disability in March 1993.  In 
connection with his claim the veteran reported that after 
returning from service he experienced extreme anger that 
caused his spouse to fear him and that eventually led to 
divorce.  He reported having had little contact with his 
children in the last 10 years.  He stated that he had a small 
circle of friends, but did not make new relationships very 
often.  He also reported attending counseling to try to deal 
with the flashbacks, anger and fear he attributed to his 
military experiences in Vietnam.

VA outpatient records dated in July 1992 include note of the 
veteran's problems with alcohol and also that he had been 
unemployed since October 1991.  

The claims file contains records of VA outpatient treatment 
dated from March to December 1993.  One March entry notes 
that the veteran had injured his back a year earlier and lost 
his job; he was still unemployed.  He reported a recent 
increase in thoughts about Vietnam, as well as problems with 
sleep, anger control, flashbacks and survival guilt.  Mental 
status evaluation at that time revealed him to be fully 
oriented and coherent without suicidal or homicidal ideation.  
His affect and mood were congruent.  Later in March he 
reported he was living alone in the country.  In May 1993 the 
veteran's therapist took him to lunch to encourage 
socialization; he was anxious but interacted well.  Records 
dated in September and October note the veteran's grief over 
his brother's death and that he was dealing with alcoholism 
issues.

In May 1993, VA psychiatric examination was conducted.  The 
VA examiner noted the veteran's family, marital, employment 
and military history.  The veteran denied violence in his 
marriage, which had terminated in divorce.  He reported 
symptoms to include sleep problems and crying at sentimental 
things.  He also reported that loud noises would startle or 
irritate him.  He expressed feelings of anger towards 
politicians for dragging out the war.  He reported enjoying 
reading, watching television, hunting, fishing and riding 
horses and stated that he had friends with whom he regularly 
did things.  He admitted to occasional alcohol use.  

The May 1993 examiner noted a history of some problems 
between the veteran and his spouse, to include a third-degree 
assault charge.  Mental status examination revealed the 
veteran to be oriented in all spheres, with an appropriate 
affect and thought content.  The examiner reported that the 
veteran had no suicidal or homicidal ideation, was oriented, 
and that his memory was grossly intact.  There was some 
pronounced irritability and a startle response characterized 
as "perhaps exaggerated."  There were no signs of 
psychosis.  The examiner concluded that the veteran had some 
symptoms characteristic of PTSD, but that his presentation 
was not, overall, consistent with such diagnosis.  

In a letter dated in August 1993 a counseling readjustment 
therapist at a Vet Center reported to a county department of 
social services, that the veteran had been receiving 
intensive treatment for PTSD related to combat experiences 
from military service in Vietnam.  The counselor expressed 
the hope that the veteran would benefit sufficiently from 
treatment to be able to eventually become employed, but noted 
that there was no guaranty that the veteran would be able to 
do so.

The claims file contains records of the veteran's 
hospitalization at a VA facility in September 1993.  Such 
reference an initial diagnosis of PTSD symptoms in the past 
year but note that the veteran had been symptomatic for many, 
many years.  P.M., M.D., the examining physician, included 
note of the veteran's military history, to include reports of 
serving as a crew chief and door gunner.  The veteran's 
reported symptoms included intrusive thoughts, distressing 
dreams, avoidance, diminished interests, irritability, sleep 
disturbance and dysphoria.  Dr. P.M. also noted the veteran's 
use of alcohol, stating that such was an attempt to self-
treat his PTSD.  Dr. P.M. stated that the onset of the 
veteran's PTSD was in the late 1960's and stated that the 
veteran's dysphoric feelings had improved somewhat in the 
past six months.  The veteran underwent psychological 
evaluation and testing, to include the Mississippi Scale and 
the Beck Depression Inventory.

Dr. P.M. noted that such revealed considerable intrusive 
symptomatology.  The veteran was admitted for treatment with 
an anger management group, communication group, relationship 
group, trauma focus group and relaxation group, as well as 
others.  He was discharged in order to visit his terminally 
ill brother.  At the time of discharge no suicidality or 
homicidality was noted.  The discharge report shows both a 
current and past year GAF of 45.

Subsequently received was a report of psychiatric examination 
conducted by W.K., M.D., in October 1993 in connection with 
Social Security Administration (SSA) evaluation.  Dr. W.K. 
noted the veteran's back disability as well as PTSD, and a 
period of alcohol abuse, now in remission with the veteran 
attending Alcoholics Anonymous.  Mental status examination 
revealed clear sensorium, mildly depressed affect and good 
orientation.  There was no evidence of suicidal intent, loose 
or tangential thinking, delusions or hallucinations.  Dr. 
W.K. noted that the information provided by the veteran was 
felt to be reliable.  Dr. W.K. also noted some decrease in 
cognitive function consistent with organic impairment.  The 
veteran was noted to live alone on a farm.  He reported that 
he cooked and cared for himself and was able to adequately 
maintain his home.  He reported occasionally visiting his 
mother.  The diagnosis was PTSD.  Dr. W.K. commented that the 
veteran had a relatively inconsequential background in terms 
of abuse or trauma and that he had some elements of PTSD, but 
seemed not to have significant psychiatric sequelae regarding 
his disability, but rather problems with pain and chronic 
pain management.  Dr. W.K. also noted that the veteran 
developed a reasonably good work pattern with responsibility 
and long-term employment up until his back injury.

A board of two psychiatrists conducted a VA examination on 
October 21, 1994.  The VA examiners referenced the veteran's 
history, including stressor statements contained in the 
record.  The veteran reported being afraid to go to sleep due 
to nightmares.  He also described being easily angered and 
having intrusive thoughts and flashbacks of Vietnam.  He 
further described being hypervigilant, startling easily and 
being emotionally dumb, having family difficulties since 
returning from Vietnam.  The veteran was reportedly 
unemployed at that time due to a back disability.  He stated 
that he had several drinks each day to help him sleep.  He 
gave a history of failed suicide attempts in the past.  He 
reported having shot a hole in the roof of his pickup truck 
five years earlier.  The veteran gave account of having 
become irritated with his mother's dog and blown its head off 
with a shotgun.  He reported that he avoided people as much 
as possible, and described a physical confrontation he had 
had in a bar.  

At the time of the October 1994 examination, the veteran was 
living with his mother.  He reported that he had been in 
touch with his children in recent years.  He described daily 
activities such as watching television, but reported a lack 
of energy since his lung surgery.  He reported the use of 
alcohol to help him sleep.  The examiners described the 
veteran as "sad-looking."  Mental status examination 
revealed that the veteran was fully oriented with good memory 
and thought processes.  His affect was constricted.  There 
was no indication of any loose associations, and the veteran 
was able to interpret proverbs.  Both examiners agreed that 
the veteran had PTSD of a moderately severe-to-severe degree, 
with continuing alcohol abuse.  One of the examiners noted 
that the veteran would prefer to live alone and had made a 
point of distancing himself from other people since 1978.  
The veteran reported that he did his shopping in the evening 
hours.  He did report that he had enjoyed his group meetings 
with other Vietnam veterans as they were his only friends, 
but that the group had disbanded.  One of the examiners noted 
that although the veteran's level of depression had been 
chronic over the years it had not interfered with his work.  
That examiner commented that the veteran "convincingly 
speaks of the major change in his own personality as a result 
of the combat experience..."  That examiner described the 
veteran as moderately severely disabled from PTSD and stated 
that the veteran's work restrictions appeared to be based 
more on the his physical limitations.  That examiner noted 
that sedentary work would require interpersonal contact and 
that the veteran had limited possibilities, but would be a 
good candidate for improvement with aggressive treatment.

In November 1997 the veteran presented for VA examination.  
He reported that his spouse had left him in 1983 due to his 
angry responses and lack of ability to enter into family 
life.  He complained of poor sleep and nightmares.  He 
reported poor concentration with respect to reading, 
indicating that he liked football and watching television.  
He reported that he tended to get frustrated and irritable 
with things and then leave them aside.  He complained of his 
energy sometimes being low.  He gave no evidence of anger to 
examination.  His speech was normal and he was fully 
oriented.  There was stated to be no evidence of a thought 
disorder or brain organicity.

The examiner summarized that there was serious impairment in 
his social interactions and that the veteran remained quite 
isolated with a significant sleep disturbance.  The examiner 
diagnosed PTSD, with more severe symptoms since the veteran's 
inability to work in 1991 due to physical disability.  The 
assigned GAF was 50 with serious impairment in social 
interaction and dealing with people.  

In a rating decision dated in January 1998, the RO 
established service connection and assigned a 50 percent 
rating for PTSD, effective March 9, 1993.

In a letter dated in January 1999, T.R., the veteran's 
counselor, noted PTSD stressors and assigned a GAF of 42.

The record contains VA outpatient reports dated from January 
to March 1999 and reflecting psychotherapy for PTSD.  Such 
note the veteran's lack of close relationships, without 
suicidal ideation, and show a GAF of 55 in January and 52 in 
March.

In March 1999 the veteran testified at a personal hearing 
before a hearing officer at the RO.  He complained of mood 
swings and suicide attempts.  He also reported certain 
rituals he goes thorough habitually, such as checking to make 
sure his doors and windows are locked multiple times per day.  
He complained of panic attacks, depression, unprovoked 
irritability and impulsive acts.  He also reported letting 
his personal appearance and hygiene slip.  He indicated he 
liked going fishing when he could get someone to go with him.  
Transcript at 3-6.  He reported weekly therapy.  He indicated 
that 70 percent was a more appropriate rating for his 
disability due to his poor memory and thought processes.  

In a letter dated in March 1999, T.R., the veteran's outreach 
counselor, described the veteran as confrontational in 
stressful situations, and estranged from his children.  T.R. 
noted rituals disruptive to the veteran's life such as 
keeping his doors locked at all times, and window coverings 
down and a security alarm on his vehicle.  He also was noted 
to keep loaded weapons in his home and a pistol under his 
pillow.  T.R. noted that the veteran was constantly on guard 
and hypervigilant, thus isolating and alienating himself from 
society, family and friends, and only going out when 
necessary to buy food and necessities.  T.R. further noted 
that the veteran had a high frequency of anxiety and panic 
attacks and at times became depressed enough to forget his 
personal hygiene.  T.R. also noted the veteran's high degree 
of anger and episodes of becoming physically violent with 
people to include his former spouse.  The assigned GAF was 
41.  

The veteran presented for a VA examination in April 1999.  
The examiner noted that the veteran did not appear guarded or 
defensive and that no unusual behaviors or mannerisms were 
noted.  His grooming and hygiene were good.  The veteran 
identified being in receipt of SSA benefits due to a back 
disability and also indicated that he stopped working due to 
such disability.  The veteran complained of intrusive 
thoughts of Vietnam on a daily basis, and also reported 
nightmares, causing sleep difficulties.  He reported being 
socially isolated.  He did indicate that he had a friend with 
whom he occasionally went fishing, and that he would see his 
two brothers and his stepmother on holidays.  He described an 
exaggerated startle response and the examiner noted that it 
sounded as if the veteran had hypervigilance.

The veteran reported keeping his doors locked and curtains 
pulled and indicated that he had weapons placed strategically 
around the house.  The examiner noted no recent suicide 
attempts, but noted continued suicidal ideation.  His voice 
was normal in tone and pace and the examiner noted that the 
veteran's underlying mood was dysphoric and anxious; his 
affect was mildly blunted.  The examiner acknowledged the 
veteran's complaints of concentration difficulties but stated 
such was not evidence on examination.  The examiner also 
noted that the veteran's memory appeared to be functionally 
intact and that there was no indication of a disorder.  The 
examiner assigned a GAF of 50, stating that the veteran had 
rather severe symptoms of PTSD that had resulted in 
significant social isolation.  He also commented that while 
the veteran's initial period of unemployment had been caused 
by physical problems, his PTSD was of such severity as to 
significantly reduce work options.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Moreover, the 
veteran has been afforded an examination and opportunity to 
present evidence and argument in support of his claim.  Thus, 
no further development is required in order to comply with 
VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

Consistent with the Court's decision in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), the Board will discuss the veteran's 
disability with consideration of the criteria effective both 
prior and subsequent to November 7, 1996.  Because his claim 
was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him 
on and after that date.  Id.  However, as set out above, the 
veteran is not entitled to application of the revised mental 
disorders criteria prior to November 7, 1996.  See VAOPGCPREC 
3-2000.

The Board first notes that the words "slight," "moderate" 
and "severe" as used in the various diagnostic codes are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The record shows that throughout the appeals period the 
veteran was assigned GAF scores based on PTSD that suggested 
an inability to maintain a job.  While the veteran was 
assigned somewhat higher scores during VA outpatient 
treatment in January and March 1999, on more thorough VA 
examinations and in letters from other treating therapists, 
he was assessed as having scores indicative of an inability 
to maintain employment.  

The veteran's therapist at the Vet Center has consistently 
concluded that PTSD prevents the veteran from maintaining 
employment.  The VA examiners have also suggested, either by 
their GAF scores or their comments, that the veteran's PTSD 
was so severe that it precluded him from maintaining 
employment.  

While it is possible to read some of the GAF scores and 
examiner's comments as suggesting that the veteran retains 
some residual ability to maintain employment, the Board 
concludes that the evidence is in favor of a finding that his 
PTSD is so severe that it has rendered him demonstrably 
unable to obtain or retain employment throughout the appeals 
period.  As such the veteran meets the criteria for a 100 
percent evaluation for PTSD under the old criteria.


ORDER

A 100 percent evaluation for PTSD is granted, effective from 
the effective date of the grant of service connection.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

